Exhibit 10.6




Confidential Treatment Requested:

Confidential portions of this document have been redacted and have been filed
separately with the Commission.




AMENDMENT NO. 1
TO
PATENT LICENSE AND ASSIGNMENT AGREEMENT

This Amendment No. 1 to Patent License and Assignment Agreement (this “Amendment
No. 1”) is entered into as of November 2, 2006 (the “Amendment Effective Date”)
by and between Science Applications International Corporation, a Delaware
corporation (“SAIC”), and VirnetX Inc., a Delaware corporation (“Transferee”),
herein individually referred to as a “Party” and collectively referred to as the
“Parties.”

RECITALS

WHEREAS, the Parties entered into that certain Patent License and Assignment
Agreement dated as of August 12, 2005 (the “Original Agreement”); and

WHEREAS, the Parties wish to enter into this Amendment No. 1 in order to amend
certain provisions of the Original Agreement pursuant to Section 16.6 of the
Original Agreement to facilitate Transferee’s pursuing legal enforcement of the
SAIC Patent Rights against Microsoft Corporation and [***] or any of their
subsidiaries or successors (collectively, the “M&A Entities”) and the
Infringement Notice Parties (as hereinafter defined).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the Parties agree to amend the Original Agreement as
follows:

1.

DEFINITIONS.  Terms used herein but not otherwise defined herein shall have the
meanings given them in the Original Agreement.

2.

ASSIGNMENT OF PATENTS.  The Parties hereby waive any further conditions
precedent to the occurrence of the Assignment Trigger Event, which shall be
deemed to be the Amendment Effective Date for all purposes under the Original
Agreement.  Effective as of the  Amendment Effective Date and subject to and
contingent upon the grant back license to SAIC as set out in Section 4.2 of the
Original Agreement and subject to the Reversion as set out in Section 5 of the
Original Agreement and SAIC’s rights in Section 6.3.3 of the Original Agreement,
SAIC hereby unconditionally and irrevocably conveys, transfers, assigns and
quitclaims to Transferee all of its right, title and interest in and to the SAIC
Patent Rights (the “Assignment”).  SAIC agrees to prepare and deliver documents
consistent with the terms of the Assignment in this Section  for filing with the
U.S. Patent and Trademark Office and appropriate agencies in applicable foreign
jurisdictions on or prior to November 13, 2006.  If SAIC fails to do so, then
all deadlines for deliverables owed from Transferee to SAIC under the terms of
the Original Agreement as modified by this Amendment No. 1 shall be extended by
the number of days following the date the last of such assignment documents are
delivered by SAIC to Transferee.

3.

LITIGATION SUPPORT.  In furtherance of the Party’s mutual obligations to
cooperate fully, which are contained in the Original Agreement (and without
superseding them or limiting their generality), SAIC agrees to the following:

(a)

Access to Counsel Materials.  SAIC shall provide written instructions to
McDermott, Will & Emory LLP (“MWE”) granting Transferee access to all materials
prepared by or on behalf of MWE in connection with the analysis undertaken by
MWE with respect to the potential infringement of the SAIC Patent Rights by the
M&A Entities and SAIC hereby waives any conflict of MWE arising therefrom other
than MWE representing Transferee in a dispute with SAIC.  The Parties agree
Transferee shall bear all costs, fees or any other charges of MWE associated in
any manner in connection with Transferee’s accessing such materials.

(b)

Consent to Engagement of Counsel.  Transferee is free to engage any counsel it
deems advisable with respect to the pursuit of any and all potential
infringement of the SAIC Patent Rights.  Without limiting the generality of the
foregoing, SAIC hereby expressly consents to the engagement of MWE by
Transferee, at Transferee’s expense, to the extent Transferee deems it advisable
to engage MWE with respect to the pursuit of any and all potential infringement
of the SAIC Patent Rights.  Transferee shall be entitled to compensate its
counsel in any manner it deems advisable, including without limitation, through
contingency fee arrangements or success fee arrangements where compensation may
be a function of the proceeds from resolution of the matter.

(c)

Access to Personnel.  Pursuant to and in accordance with Section 6.3.3 of the
Original Agreement, SAIC shall make its non-attorney employees and non-attorney
consultants reasonably available to Transferee and its counsel as requested by
Transferee or its counsel for purposes of serving as witnesses, providing
testimony and otherwise assisting with the preparation of the cases against
potential infringers of the SAIC Patent Rights that Transferee may determine to
pursue.  Pursuant to and in accordance with Section 6.3.3 of the Original
Agreement, Transferee agrees that it shall pay SAIC its standard labor rates,
costs and other expenses as necessary for SAIC’s non-attorney staff to support
Licensee’s enforcement of the SAIC Patent Rights under this Section  or to
respond to discovery served upon SAIC by a defendant in any enforcement action
brought by Transferee.

(d)

Party to Litigation.  Notwithstanding anything else herein or in the Original
Agreement to the contrary, in the event that a court of competent jurisdiction
issues a ruling holding that SAIC is an indispensable party and must be joined
as a party to a lawsuit brought by Transferee to enforce the SAIC Patent Rights,
then SAIC shall, at SAIC’s sole option and discretion, either:

(i)

join the lawsuit within the earlier of (1) ten business days after receiving
notice from Transferee of such court ruling, or (2) one business day prior to
the date Transferee would lose its suit against such defendant if SAIC did not
so join; or

(ii)

if SAIC has not so joined within the periods specified in clause (i) immediately
above (the “Option to Join Period”), SAIC agrees to assign to Transferee all of
SAIC’s rights and interest in amounts otherwise owing from Transferee to SAIC
hereunder or under the Original Agreement for amounts recovered by Transferee
from such defendant, including amounts for past damages for infringement of the
SAIC Patent Rights by such defendant, and agrees to deliver to Transferee on or
before the business day of the expiration of the Option to Join Period, evidence
of such assignment as such evidence may be required by the court to permit
Transferee to proceed with its suit against such defendant.

(iii)

Notwithstanding the above, at SAIC’s request Transferee shall use its best
efforts to make an interlocutory appeal to an appropriate Appellate Court any
ruling of the trial court described in Section (i) above and, so long as such an
appeal would not terminate the original suit, the Option to Join Period shall be
tolled for so long as such appeal is pending and shall be deemed extended until
the earlier of (1) ten business days after receiving notice from Transferee of
an Appellate Court ruling sustaining such ruling of the trial court, or (2) one
business day prior to the date Transferee would lose its suit against such
defendant if SAIC did not so join.

4.

MICROSOFT AND [***] PROCEEDS.  Notwithstanding anything else in the Original
Agreement to the contrary, Transferee shall have a first right from and after
the Amendment Effective Date to negotiate with or bring a lawsuit against any of
the “M&A Entities” for purposes of enforcing the SAIC Patent Rights for a period
through and including the first anniversary of the Amendment Effective Date, and
Transferee shall have such other rights afforded it under Section 6.3.3 of the
Original Agreement.  If Transferee fails to either terminate such infringement,
enter into a reasonable license agreement to terminate such infringement subject
to SAIC’s rights under the Original Agreement, or bring an action or proceeding
with respect to infringement or enforcement of the SAIC Patent Rights then SAIC
may exercise the rights afforded it under Section 6.3.3 of the Original
Agreement.  Notwithstanding Sections 6.3.4 and 7.1 of the Original Agreement,
with respect to negotiations with, or lawsuits brought against any of the M&A
Entities, in lieu of any amounts otherwise owing pursuant to the provisions of
the Original Agreement (and subject to Section  of this Amendment No. 1), any
proceeds, revenues, monies or any other form of compensation paid to Transferee
as an award in such litigation matter or received in settlement of such
litigation matter or paid to Transferee as a result of such negotiations, except
for Acquisition Proceeds as defined in Section  below (hereinafter collectively
referred to as “ M&A Entities Recovery”), whether such M&A Entities Recovery is
allocable to past damages for infringement or future royalties for an ongoing
license, shall be allocated as follows:

(a)

First to cover all out-of-pocket costs, including legal fees and expenses, of
the Parties as actually incurred in connection with litigation brought against
the M&A Entities, including any appeals or settlement thereof, as the case may
be.  The legal fees and expenses of SAIC that have been previously paid to MWE
for services in connection with potential infringement of the SAIC Patent
Rights, up to a maximum amount not to exceed $ 416,487.83 (the “MWE Fees”) shall
be included as part of SAIC’s out-of-pocket costs to be reimbursed pursuant to
the previous sentence.  If such M&A Entities Recovery is less than the Parties
combined out-of-pocket costs then the M&A Entities Recovery shall be divided
between the Parties as a equitably proportionate split, so that each Party is
reimbursed the same percentage of its total out-of-pocket costs.

(b)

Second, any remaining M&A Entities Recovery after payment of the above amounts
shall be shared by the Parties as follows:  35% to SAIC and 65% to Transferee.

5.

OTHER PROCEEDS.  Notwithstanding anything else in the Original Agreement to the
contrary, Transferee shall have the first right from and after the Amendment
Effective Date to negotiate with or bring a lawsuit against any and all third
parties for purposes of enforcing the SAIC Patent Rights and shall have the
rights afforded it under Section 6.3.3 of the Original Agreement.  If Transferee
fails to either terminate such infringement, enter into a reasonable license
agreement to terminate such infringement subject to SAIC’s rights under the
Original Agreement, or bring an action or proceeding with respect to
infringement or enforcement of the SAIC Patent Rights then SAIC may exercise the
rights afforded it under Section 6.3.3 of the Original Agreement.
 Notwithstanding Sections 6.3.4 and 7.1 of the Original Agreement, with respect
to negotiations with, or lawsuits brought against any Infringement Notice Party
(as hereinafter defined), in lieu of any amounts otherwise owing pursuant to the
provisions of the Original Agreement (and subject to Section  of this Amendment
No. 1), any proceeds, revenues, monies or any other form of compensation paid to
Transferee as an award in a lawsuit brought against an Infringement Notice Party
for purposes of enforcing the SAIC Patent Rights, or received in settlement of
such litigation matter from an Infringement Notice Party or paid to Transferee
as a result of negotiations with an Infringement Notice Party relating to
enforcement of the SAIC Patent Rights, except for Acquisition Proceeds as
defined in Section  below (hereinafter collectively referred to as “Other Party
Recovery”), whether such proceeds are allocable to past damages for infringement
or future royalties for an ongoing license, shall be allocated as follows:

(a)

first to cover all out-of-pocket costs, including legal fees and expenses, of
both Parties as actually incurred in connection with litigation brought against
the Infringement Notice Party, including any appeals or settlement thereof, as
the case may be.  If such Other Party Recovery is less than the Parties combined
out-of-pocket costs, then the Other Party Recovery shall be divided between the
Parties as a equitably proportionate split, so that each Party is reimbursed the
same percentage of its total out-of-pocket costs.

(b)

second, any remaining Other Party Recovery after payment of the above amounts
shall be shared by the Parties as follows:  25% to SAIC and 75% to Transferee.

(c)

As used herein, “Infringement Notice Party” shall refer to any entity, other
than the M&A Entities, that is the subject of a notice provided by Transferee to
SAIC pursuant to Section 6.3 of the Original Agreement, or a notice provided by
SAIC to Transferee pursuant to Section 6.3 of the Original Agreement (where SAIC
has obtained a written legal opinion concluding the entity that is the subject
of such notice infringes the SAIC Patent Rights and has provided a copy to
Transferee of such written legal opinion under conditions of confidentiality as
may be reasonably necessary to avoid waiver of SAIC’s attorney-client and
related privileges).

6.

ACQUISITION PROCEEDS.  In addition (subject to Section  of this Amendment No.
1), SAIC shall be entitled to receive ten percent (10%) of any proceeds,
revenues, monies or any other form of compensation paid to Transferee as
consideration for the acquisition of Transferee by any of the M&A Entities or
any Infringement Notice Party, including, without limitation, any stock
purchase, asset purchase, merger or change of control occurring for any reason,
whether as a result of negotiations, litigation or settlement discussions
relating to infringement of the SAIC Patent Rights (“Acquisition Proceeds”) up
to a maximum amount of thirty five million dollars ($35,000,000).

7.

ROYALTY COVERAGE.  Any amounts paid to SAIC hereunder pursuant to Sections ,
 and  shall count towards fulfillment of the Maximum Amount and towards
fulfillment of the amounts payable as set forth in the definition of the term
“Reversion Trigger Event” in the Original Agreement, in each case, for all
purposes under the Original Agreement.

8.

EXTENSION OF DATES.

(a)

The term “Project Completion” shall mean January 1, 2007 for all purposes under
the Original Agreement and this Amendment No. 1.

(b)

The first due date for payment of the first Minimum Guaranteed Royalty pursuant
to Section 7.2 of the Original Agreement is hereby extended from the first
anniversary date of Project Completion until eighteen months after Project
Completion.

(c)

The date specified in clause (i) of the defined term “Reversion Trigger Event”
set forth in Section 1.31 of the Original Agreement is hereby extended from five
years after Project Completion to seven years after Project Completion.

9.

NO OTHER CHANGES.  Except as expressly modified hereby, the Original Agreement
shall remain in full force and effect.

10.

MISCELLANEOUS PROVISIONS.

(a)

Entire Agreement.  This Amendment No. 1 constitutes the Parties entire agreement
and understanding with respect to  modification of the Original Agreement,
supersedes and replaces any and all prior or contemporaneous proposals,
agreements understandings, commitments or representations of any kind, whether
written or oral, relating to the Parties modification of the Original Agreement.

(b)

Conflicting Provisions.  This Amendment No. 1 and the Original Agreement are
intended to be read and construed in harmony with each other, but in the event
any provision in the Original Agreement conflicts with any provision of this
Amendment No. 1, then this Amendment No. 1 shall be deemed to control, and such
conflicting provision, to the extent it conflicts, shall be deemed removed and
replaced with the governing provision herein.

(c)

Multiple Copies or Counterparts of the Agreement.  This Amendment No. 1 may be
executed in one or more counterparts, each of which will be deemed an original,
but all of which together will constitute one and the same instrument and be
binding upon the Parties.  This Amendment No. 1 shall not be effective until the
execution and delivery between each of the parties of at least one set of the
counterparts.

(d)

Governing Law.  This Amendment No. 1 shall be governed by and construed in
accordance with the laws of the State of California in all respects without
giving effect to the principles of conflicts of law thereof.

(e)

Remaining Miscellaneous Provisions.  The Parties agree the remaining
Miscellaneous Provisions of the Original Agreement shall be applicable to this
Amendment No. 1 and are hereby incorporated by reference herein as if restated
in their entirety herein with references to the “Agreement” meaning the Original
Agreement as amended by this Amendment No. 1.





OHS West:260265326.1




IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 as of the
Effective Date.

VIRNETX INC.


By: /s/ Kendall Larsen


Name: Kendall Larsen
Title: President and CEO


SCIENCE APPLICATIONS INTERNATIONAL CORPORATION


By:  /s/ Pamela J. Bumann


Name: Pamela J. Bumann
Title: Sr. Vice President





2





